Citation Nr: 1140044	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of colon cancer, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2005 rating decision in which the RO, inter alia, denied service connection for residuals of colon cancer, due to asbestos exposure.  In March 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.

In August 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a copy of that transcript is of record.

In October 2007, the Board denied the Veteran's claim for service connection for residuals of colon cancer, claimed as due to asbestos exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the October 2007 decision.  By Order dated July 2008, the Court granted the Joint Motion, vacating the October 2007 Board decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion.

In September 2008, pursuant to the directives in the Joint Remand, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in an April 2009 supplemental SOC (SSOC) and returned the matter to the Board for further appellate consideration.

In April 2009, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §, 20.1304 (2009).  

In September 2010, the Board again remanded the claim to the RO, via the AMC in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in a November 2010 SSOC) and returned the matter to the Board for further appellate consideration.

In January 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In February 2011, the Board again remanded the claim to the RO, via the AMC in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing some of the requested development, the AMC continued to deny the claim (as reflected in an August 2011 SSOC) and returned the matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the July 2007 Joint Motion, the parties indicated that the July 2006 VA examiner's opinion on which the Board relied in denying the claim had failed to account for the provisions of VA's Adjudication Manual and Manual Rewrite, which "indicate, in pertinent part, that inhalation of asbestos fibers can result in cancers of the gastrointestinal tract, and that the latency period varies from 10 to 45 or more years between first exposure development of disease."  See Joint Motion, at 3-4 (citing VA's Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005); VAOPGCPREC 4-00).  Thus, according to the Joint Motion, "the Board should obtain another opinion as to whether the appellant's colon cancer is related to his alleged in-service asbestos exposure."  Id. at 4.  The Joint Motion also instructed the Board to specifically conclude as to whether or not the Veteran was actually exposed to asbestos in service.  Id. at 3.

In September 2008, the Board-in accordance with the instructions set forth in the Joint Motion-requested that the RO arrange for the Veteran to undergo an examination to obtain a medical opinion as to whether it was at least as likely as not that the Veteran's colon cancer was the result of injury of disease incurred or aggravated in service, to include any exposure to asbestos.  The Board also explicitly instructed the RO to render a specific finding as to whether the Veteran was exposed to asbestos in service, to include while serving on board Navy ships.

Pursuant to the Board's remand, the Veteran was scheduled for a VA examination in March 2009.  The examining oncologist noted that individuals who had exposure to "amphibole" asbestos had a one-and-a-half greater chance of dying from gastrointestinal cancer than those who did not have any exposure.  Thus, he acknowledged that there was a documented link between amphibole asbestos exposure and cancer, but he was unsure what type of asbestos exposure, if any, the Veteran had.  Thus, he found that although there appeared to be a link between gastrointestinal cancers and asbestos, he could not say whether the Veteran's known adenocarcinoma of the colon was related to his possible exposure to asbestos while in the Navy without resorting to speculation.

Furthermore, the March 2009 examining oncologist noted that he could not say that there was a "greater than a 50 [percent] possibility, or that it's at least as likely as not" that the Veteran's cancer was related to asbestos exposure.  The Board notes that the "at least likely as not standard" only requires that there be a 50 percent or greater probability, not a greater than 50 percent possibility, as erroneously stated by the examining oncologist.

As reflected in an April 2009 SSOC, the AMC continued to deny of the Veteran's claim, without a specific finding as to whether the Veteran was exposed to asbestos during service.

In September 2010, the Board, again, remanded the claim to the RO, via the AMC, instructing the RO to, first and foremost, conduct the research necessary in order to adequately resolve the issue of whether or not the Veteran was actually exposed to asbestos in service, while on board the USS Rockbridge, the USS Telefare, and/or the USS Sultan.  The RO was instructed to issue a memorandum with its findings, and in the memorandum, the RO was to additionally comment as to whether the Veteran was exposed to "amphibole" asbestos.  Thereafter, the RO was to obtain a medical opinion as to whether it was at least as likely as not that the Veteran's colon cancer was the result of injury of disease incurred or aggravated in service, to include any exposure to asbestos, with comment as to the provisions in the M21-MR (as instructed in the Joint Motion).  This opinion was to be obtained from the same oncologist who provided the March 2009 opinion, and if unavailable, a new examination with an oncologist was to be performed.

In September 2010, the RO associated with the claims file a memorandum as to whether the Veteran was exposed to asbestos.  The RO found that the Veteran had been minimally exposed to asbestos as a radio operator.  The RO failed to comment as to whether the Veteran was exposed to "amphibole" asbestos on any of the three ships on which he served.

The RO also obtained an addendum opinion from the oncologist who performed the March 2009 VA examination as to the question of etiology.  In the October 2010 addendum opinion, the oncologist acknowledged that the Veteran had been exposed to asbestos during service.  He reviewed the literature regarding asbestos exposure and colon cancer and found that those who smoked and had exposure to asbestos and insulation had a one-and-a-half greater chance of dying from gastrointestinal (GI) cancer than those who smoked but did not have exposure to asbestos.  He noted that a previous search was more related to the specific type of asbestos being "amphibole."  The oncologist was unable to address the specific type of asbestos since he was not an expert in asbestos.  The oncologist also found that there was a suggested link between asbestos exposure and GI cancer, but it was nothing conclusive.  He noted that it was "not overwhelming" regarding the strength of the connection between gastrointestinal cancer and asbestos exposure.  He therefore opined that the Veteran's adenocarcinoma of the colon was not caused by or a result of asbestos exposure.  The Board reiterates that the "at least likely as not standard" only requires that there be a 50 percent or greater probability, not an "overwhelming" or "conclusive" probability, as erroneously stated by the oncologist.

The RO also obtained an examination from a physician's assistant (not an oncologist).  The physician's assistant provided the Veteran with an examination, and opined that it was less likely than not that the Veteran's cancer was caused by asbestos exposure, relying on the oncologist's inadequate opinion.  The physician's assistant additionally noted that the Veteran's prostate cancer was not caused by his drinking of contaminated water at Camp Lejune.  The Board notes that the Veteran has never been diagnosed with prostate cancer, served at Camp Lejune, nor made any such assertion.

In February 2011, the Board, again, remanded the claim to the RO, via the AMC, instructing the RO to, first and foremost, conduct the research necessary in order to adequately resolve the issue of whether or not the Veteran was actually exposed to amphibole asbestos in service, while on board the USS Rockbridge, the USS Telefare, and/or the USS Sultan.  Thereafter, the RO was instructed to arrange for further claims file review by a competent oncologist to provide an opinion, with supportive rationale, as to whether, based upon consideration of the claims file, there existed a nexus between current residuals of colon cancer and the Veteran's military service, to include exposure to asbestos (including amphibole asbestos, if found).

In February 2011, the RO associated with the claims file research provided by the Veteran suggesting a link between asbestos exposure and GI cancer.  The RO associated with the claims file a memorandum regarding the Veteran's exposure to asbestos.  In the May 2011 memorandum, the RO found that they were unable to verify the Veteran's alleged exposure to asbestos based on the information contained in the claims file, documenting steps taken in this regard [the Board points out that previously the RO found that the Veteran had been minimally exposed to asbestos as a radio operator and the oncologist confirmed asbestos exposure in his October 2010 addendum opinion].  Additionally, the RO failed to obtain an addendum opinion from a competent oncologist as to whether there existed a nexus between current residuals of colon cancer and the Veteran's military service, to include exposure to asbestos (including amphibole asbestos, if found).  Instead the RO reprinted the October 2010 opinion from the oncologist that the Board finds inadequate.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

While the most recent memorandum indicates that asbestos exposure cannot be verified, the Board notes that previous documentation indicates that the Veteran had minimal asbestos exposure as a radio operator.  And documentation associated with the recent memorandum suggests that there was asbestos exposure on board the USS Rockbridge.  On these facts, the Board concedes that the Veteran had some sort of asbestos exposure during his period of service.  Therefore, the remaining issue requiring resolution is whether or not the Veteran was exposed to a specific type of asbestos, amphibole asbestos, in service, while on board the USS Rockbridge, the USS Telefare, and/or the USS Sultan.  Hence, the RO should, first and foremost, conduct the research necessary in order to adequately resolve this specific issue and include in the claims file a memorandum with specific findings as to whether or not the Veteran was exposed to amphibole asbestos in service, while on board the USS Rockbridge, the USS Telefare, and/or the USS Sultan.  

Thereafter, the RO should arrange for further claims file review by a competent oncologist to provide an opinion, with supportive rationale, as to whether, based upon consideration of the claims file, there exists a nexus between current residuals of colon cancer, and the Veteran's military service, to include exposure to asbestos (to specifically include amphibole asbestos, if found).

The RO should arrange for the Veteran to undergo further examination only if the requested opinion cannot be provided without an examination of the Veteran.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in a denial of the claim for service connection (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses have been associated with the claims file the RO should conduct appropriate research with the necessary facilities to specifically determine whether or not the Veteran was exposed to a specific type of asbestos, amphibole asbestos, during service on board the USS Rockbridge, the USS Telefare, and/or the USS Sultan.  All findings should be set forth in a report added to the record.  Conceding that the Veteran had asbestos exposure of some sort, the report MUST specifically address whether the Veteran was specifically exposed to amphibole asbestos.  If it cannot be determined whether or not the Veteran was specifically exposed to amphibole asbestos, the RO should clearly state so in the report. 

4.  Thereafter, RO should forward the appellant's entire claims file (to include a complete copy of this REMAND) to an oncologist for a comprehensive review of the record and medical opinion.

The oncologist should offer an opinion, consistent with sound medical judgment, and based on a full review of all relevant literature and research (to include the RO's memorandum that has been associated with the claims file), as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's colon cancer was the result of injury or disease incurred or aggravated in service, to include any exposure to asbestos (including amphibole asbestos, if so found).

In rendering the requested opinion, the oncologist MUST specifically consider and discuss that inhalation of asbestos fibers can result in cancers of the gastrointestinal tract, and that the latency period varies from 10 to 45 or more between first exposure and development of disease.

If  an examination of the appellant is deemed necessary, the RO should arrange for the Veteran to undergo examination, by an oncologist, to obtain the above-noted findings and opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the oncologist designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings, if any, along with the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matter of service connection for residuals of colon cancer, claimed as due to asbestos exposure, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



